Citation Nr: 1520719	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In February 2014, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the Veteran's electronic claims file reveals additional VA outpatient treatment records dated through March 2013, which have been reviewed by the RO and the Board in conjunction with the matter on appeal.


FINDINGS OF FACT

1.  The Veteran is service connected for arteriosclerotic heart disease, rated as 100 percent disabling; diabetic retinopathy with pterygium and left eye corneal scar, rated 60 percent disabling; cervical radiculopathy with discospondylosis, rated 40 percent disabling; carpal tunnel syndrome of the right hand, rated as 30 percent disabling; bilateral sensorineural hearing loss, rated as 30 percent disabling; osteoarthritis of the left knee, rated as 30 percent disabling; erosive gastritis with duodenitis, rated as 20 percent disabling; carpal tunnel syndrome of the left hand, rated as 20 percent disabling; degenerative arthritis of the lumbar spine, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; osteoarthritis of the right knee, rated as 20 percent disabling; peripheral neuropathy of the right and left lower extremities, each rated as 10 percent disabling; and erectile dysfunction, rated as noncompensable.  A 100 percent combined evaluation has been in effect since September 2005.

2.  The Veteran has not sustained the loss, or permanent loss of use, of one or both feet, or one or both hands; permanent impairment of vision of both eyes; or ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and adaptive equipment and/or adaptive equipment have not been met.  38 U.S.C.A. § 3902 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the duty to notify was satisfied by a September 2010 letter sent to the Veteran prior to adjudication by the RO. This letter also explained the evidence necessary to substantiate the claim and delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records, VA treatment records and all identified and available private treatment records. The Veteran was also provided with various VA examinations as to his service-connected disabilities, which adequately revealed the current state of the Veteran's disabilities with regard to his claim for entitlement to eligibility for the purchase of an automobile and adaptive equipment.

Moreover, the Veteran had the opportunity to present testimony at the October 2014 Board hearing.  During the hearing, the Veterans Law Judge clarified the issues on appeal, explained the applicable concepts, and suggested the submission of evidence or argument to support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

II.  Law and Analysis

The Veteran contends that he is entitled to eligibility for the purchase of an automobile and/or adaptive equipment due to his service-connected disabilities.  

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b) (West 2014).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3) (2014). 

Permanent impairment of vision of both eyes includes central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/2000 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  38 C.F.R. § 3.808(b)(3).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.  

In order to be eligible for entitlement to adaptive equipment only, a Veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

Ankylosis is complete immobility of the knee joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In this case, the Veteran contends that he has ankylosis of the knees, and has argued that his doctor has told him that he will need bilateral total knee replacement.  He also alleges that his service-connected eye disabling meets the criteria for permanent visual impairment.

The Veteran is service-connected for arteriosclerotic heart disease, rated as 100 percent disabling; diabetic retinopathy with pterygium and left eye corneal scar, rated 60 percent disabling; cervical radiculopathy with discospondylosis, rated 40 percent disabling; carpal tunnel syndrome of the right hand, rated as 30 percent disabling; bilateral sensorineural hearing loss, rated as 30 percent disabling; osteoarthritis of the left knee, rated as 30 percent disabling; erosive gastritis with duodenitis, rated as 20 percent disabling; carpal tunnel syndrome of the left hand, rated as 20 percent disabling; degenerative arthritis of the lumbar spine, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; osteoarthritis of the right knee, rated as 20 percent disabling; peripheral neuropathy of the right and left lower extremities, each rated as 10 percent disabling; and erectile dysfunction, rated as noncompensable. 

In various written statements, and during his Board hearing, the Veteran indicated he had difficulties with his knees due to pain and he was prevented from prolonged standing or walking or going up and down stairs without assistance.  He noted that he had discussed total knee replacements with his physicians, though he had not yet undergone this surgery.

Here, the evidence of record does not demonstrate that the Veteran experiences ankylosis of either knee.  Various VA and private treatment records document complaint and treatment of the Veteran's right and left knee disabilities and that total knee replacement has been discussed; however, there is no indication in these records of an assessment of ankylosis or that either knee is completely fixed or immobile.  

On VA examination in November 2012, the Veteran was able to flex the right knee to 90 degrees and extend the knee to 10 degrees.  Left knee flexion was to 95 degrees and extension was to 5 degrees.  On repetitive motion testing, right knee flexion was to 80 degrees and extension was to 10 degrees.  On the left, flexion was to 85 degrees and extension was to 5 degrees.  Functional loss on repetitive motion included less movement than normal, weakened movement, and interference with sitting, standing, and weight-bearing.  The Veteran was noted to use a cane for assistance with ambulation.  The examiner indicated that functioning of the knees was not so diminished that amputation with prosthesis would equally serve the Veteran.  In an addendum, the examiner commented that there was an additional limitation of bilateral knee range of motion of approximately 5 degrees (more than repetitive range of motion) in all ranges of motion, which was primarily due to pain and weakened movement of the knee with resulting interference with sitting, standing, or weight bearing activities during flare-ups.

A January 2014 medical certificate from the Veteran's physical therapy reflects that the Veteran underwent physical therapy 3 times per week for pain management and strengthening of both lower extremities.  He had pain in both knees and difficulty in tolerating prolonged standing and walking for greater than 15 minutes.  

On most recent VA knee examination in March 2014, the Veteran was able to flex the right knee to 95 degrees and extend to 5 degrees.  He was able to flex the left knee to 85 degrees and extend the knee to 15 degrees.  After repetition, right knee flexion was limited to 90 degrees and extension was to 10 degrees.  For the left knee, flexion was limited to 70 degrees while extension was to 20 degrees on repetition.  The examiner observed less movement than normal, weakened movement, excess fatigability, pain on movement, and disturbance of locomotion on repetition.  The examiner noted that the Veteran used a cane for ambulation.  He indicated that there was no functional impairment of the extremities such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  

Based on the aforementioned range of motion findings, it is apparent that neither knee is fixated or immobile. Rather, the Veteran has retained significant range of motion and is mobile through use of a cane.  The assertion that there is ankylosis is inconsistent with the medical evidence and is not credible.  Here, we find that the observations of skilled professionals are more probative and more credible than lay assertions.

In regard to the Veteran's service-connected eye disability, the Veteran has endorsed severe blurred vision.

On VA examination in March 2010, corrected visual acuity was 20/40+2 on the right and 20/200 on the left.  He was diagnosed with cataract, recurrent pterygium, corneal opacity, dry eyes, and hyperopia/astigmatism, and presbyopia.

On VA treatment in August 2010, uncorrected right eye vision was 20/60 while it was 20/4000 on the left.  Corrected right eye visual acuity was 20/30+2 on the right and unreported on the left.  He was diagnosed with corneal opacity and exodeviation on the left, bilateral retinopathy, astigmatism/presbyopia, and cataract.  

A June 2011 VA ophthalmology outpatient consultation revealed that uncorrected right eye vision was 20/200 while it was 20/400 on the left.  He was assessed with diabetic retinopathy, status post pterygium excision, corneal opacity, and cataract.

In February 2011, corrected visual acuity was noted as 20/80 on the right and 20/400 on the left.  In December 2011, corrected visual acuity was 20/80 on the right and 20/400 on the left.

Private records from the Ideal Vision Center reflect diagnosis of presbyopia with right astigmatism and left compound hyperopic astigmatism.  A reported dated in February 2014 reflects that the Veteran was glaucoma suspect and that he had bilateral cataract, probably secondary to diabetes mellitus.

On most recent VA eye examination in February 2014, the examiner determined that corrected distance vision was 20/100 in the right eye and 15/200 in the left eye.  Corrected near vision was 20/50 in the right eye and 20/400 in the left eye.  Visual field testing revealed average concentric contraction of greater than 20 degrees in for all meridians. The examiner noted that the Veteran did not have legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20) based upon visual field loss.  Diagnoses of pterygium, left corneal scar, diabetic retinopathy, and cataract not related to diabetes were noted.  

The Veteran has contended that all his visual impairment, to include his cataract and glaucoma, is related to his service-connected diabetes and that these eye disorders should be considered along with his service-connected diabetic retinopathy with pterygium, and left eye corneal scar.  However, the Board notes that the Veteran was recently denied service connection for these disabilities in June 2014.  

Even if the Board were to assume that his visual impairment stems solely from his service-connected diabetic retinopathy with pterygium and left eye corneal scar, given that eye examinations and treatment record do not reflect visual of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye, the criteria of 38 C.F.R. § 3.808(b)(3) are not met.  While the Veteran has reported that he has met this criteria, his arguments appear to be based upon uncorrected visual acuity, while the regulations are based upon corrected visual acuity.

Finally, though service-connection is in effect for peripheral neuropathy of both lower extremities, cervical radiculopathy, and carpal tunnel syndrome in both hands, permanent loss of use of one or both feet or hands has not been demonstrated.  VA and private treatment records document complaint of upper and lower extremity pain and numbness and abnormal EMG and nerve conduction study findings.  

A March 2010 VA peripheral nerves examination, muscle strength, reflex, and sensory examinations yielded normal findings.  

A January 2012 VA treatment report notes intact range of motion of the hands and fingers.

On VA peripheral nerves examination in November 2012 muscle strength testing revealed normal findings for bilateral wrist flexion and extension, grip, pinch, and ankle plantar flexion and dorsiflexion bilaterally.  A reflex and sensory examination of the upper and lower extremities was also normal.  He was assessed with mild incomplete paralysis of the right and left radial, median, ulnar, musuolocuteaneous, circumflex, long thoracic, upper radicular, sciatic, external popliteal, anterior tibial, internal popliteal, posterior tibial nerve, and anterior cural nerves.  The examiner noted that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

A VA cervical spine examination noted mild intermittent pain, paresthesias, and numbness related to the Veteran's cervical radiculopathy.  

Thus, while the records again reflects that the Veteran's experiences impairment of the hands and feet associated with his service-connected disabilities, complete loss of use has not been shown. The November 2012 VA examiner specifically indicated that extremity could not be accomplished equally well by an amputation stump with prosthesis, and findings such as ankylosis or complete paralysis of a nerve are not indicated.

In sum the record does not support a finding that the Veteran meets the eligibility criteria for the purchase of an automobile and adaptive equipment, or adaptive equipment only under 38 C.F.R. § 3.808.

The Board has also considered the statements regarding the severity of his service-connected disabilities and the degree of impairment he faces as a result of his disabilities.  The Board notes that the Veteran is competent to state what he has personally experienced or observed, including his multiple joint pain, immobility, vision problems, and overall declining health.  The Board also finds these statements credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The medical evidence establishes that the Veteran has severe arthritis in the knees, visual impairment, carpal tunnel, and peripheral neuropathy.  The Board recognizes that the Veteran's disabilities impact his mobility and activities of daily living.  However absent a demonstration of permanent visual impairment, or loss of use of at least one hand or at least one foot, or ankylosis of one or both knees or hips, the claim of eligibility for financial assistance in purchasing automobile and/or adaptive equipment must fail.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b).

Here, the medical evidence does not reflect the degree of impairment required for such eligibility.  The above evidence reflects that the Veteran's service connected disabilities do not cause loss or permanent loss of use of one or both feet or one or both hands (whether under the definition in 38 C.F.R. § 3.350 or any other plausible definition of those terms), the permanent impairment of vision of both eyes, or ankylosis.  The Board has considered the Veteran's reports that he requires assistance for mobility and that he cannot perform activities such as gripping and putting on clothes without pain due to his carpal tunnel syndrome.  Although he has severe arthritis, carpal tunnel syndrome and peripheral neuropathy, he is able to move and use his hands and feet and walk short distances with a cane.  While he has visual impairment, it is not 20/200 or worse in the better eye, even assuming all the visual impairment is due solely to his service-connected eye disorders.  In this regard, the Board finds the medical findings more probative. 

For the foregoing reasons, while the Board is sympathetic to the difficulties experienced by the Veteran as related in his written statements and hearing testimony, the preponderance of the evidence reflects that he does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  As the Board is beholden to the laws and regulations that apply to veterans claims, the claim must therefore be denied and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


	

ORDER

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


